                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF VIRGINIA
                       Newport News Division




WADE Z. WEBB,

                     Plaintiff,

                                                        Case No. 4:20cv180 (RCY)
                v.



MATHEWS COUNTY
SCHOOL BOARD, et al.,

                     Defendants.


                           JUDGMENT IN A CIVIL CASE

  Decision by the Court. This action came for decision before the Court.
  The issues have been considered and a decision has been rendered.

IT IS ORDERED AND ADJUDGED that this action is hereby DISMISSED without prejudice
pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.

April 1, 2021                             FERNANDO GALINDO, Clerk


                                                 By         /s/
                                                 E. Price, Deputy Clerk
